Citation Nr: 1140714	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-34 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from a non-VA emergency ambulance provider for transportation to a VA Medical Center (VAMC) on February 19, 2008.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Medical Center.  The Veteran testified before a panel at the Shreveport VAMC in February 2009; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On February 19, 2008, the Veteran was transported via ambulance to the Shreveport VAMC.  He was admitted on February 19, and was discharged on February 29, 2008.  The discharge diagnoses were urinary tract infection and bacteremia.  The Veteran has claimed payment or reimbursement for the ambulance expense.  

During the pendency of the Veteran's appeal, the criteria for obtaining beneficiary travel pay were amended.  Effective July 30, 2008, VA revised the criteria for beneficiary travel pay.  73 Fed. Reg. 36,796 (July 30, 2008) (codified at 38 C.F.R. Part 70).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Per 38 C.F.R. § 17. 143(b)(3),(4) (2008), transportation at Government expense shall be authorized for the following categories of VA beneficiaries subject to the deductible established in § 17.101:  ...(3) A veteran receiving VA pension benefits. (4) A veteran whose annual income as determined under 38 U.S.C. § 1503, does not exceed the maximum annual rate of pension which would be payable if the Veteran were eligible for pension, or who is unable to defray the expenses of travel.  

Transportation at Government expense shall be authorized for the following VA beneficiaries without their being subject to the deductible established in § 17.101:  ...(2) A veteran or other person traveling by a specialized mode of transportation such as an ambulance, ambulette, air ambulance, wheelchair van, or other vehicle specially designed to transport disabled individuals provided: (i) A physician determines that the special mode of travel is medically required; (ii) The person is unable to defray the expenses of the travel; and (iii) The travel is authorized in advance or was undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.  38 C.F.R. § 17.143(c)(2)(i-iii) (2008).

Initially, the Board notes that the November 2008 Statement of the Case contains a Summary of Evidence; however, the entirety of the referenced documents are not of record.  On April 4, 2008, the Veteran's claim for ambulance transportation was denied; such decision is not of record.  On May 6, 2008, a disapproval letter was sent to the ambulance company and Veteran; such letters are not of record.  In the text of the Statement of the Case, the Veteran's August 2, 2002 enrollment as a nonservice-connected Veteran is referenced, and it is indicated that he provided financial information on August 6, 2006; such documents are not of record.  The Board also notes that a VA Form 9 prepared by the Veteran in May 2008 which appears to have been accepted as a notice of disagreement is of record but the Veteran's substantive appeal is not of record.  Thus, such documents must be associated with the claims folder.

A Shreveport VAMC discharge summary dated on March 3, 2008 is associated with the claims folder; however, the Board has determined that the entirety of the Veteran's treatment records for the period February 19, to February 29, 2008 should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board has determined that appropriate medical personnel must address whether the Veteran's mode of travel via ambulance was medically required and whether the travel was undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's entire claims folder and Medical Administrative Service file, to include all of the documents referenced hereinabove and in the Statement of the Case, should be associated with the current claims folder of record.

2.  The Veteran's treatment records from the Shreveport VAMC for the period February 19, to February 29, 2008 should be associated with the claims folder.

3.  The Veteran's claims folder should be referred to an appropriate VA physician for an opinion as to whether the Veteran's mode of travel via ambulance on February 19, 2008 was medically required, and whether the travel was undertaken in connection with a medical emergency such that delay to obtain authorization would be hazardous to the person's life or health.  

This report must include a discussion of the clinical evidence on file, including the medical records of the Veteran's treatment at the Shreveport VAMC.  The rationale for any opinion expressed should be set forth.

4.  Then, after ensuring that the actions requested have been completed, the VAMC should, again, review the record considering all of the evidence and readjudicate the Veteran's claim under 38 C.F.R. § 17.143 (2008).  If the determination of this claim remains unfavorable to the Veteran, the VAMC must issue a Supplemental Statement of the Case and provide him a reasonable period of time in which to respond before this case is returned to the Board.  Upon return to the Board for further appellate consideration, the VAMC should ensure that the entirety of the Veteran's claims folder is forwarded to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



